Third District Court of Appeal
                               State of Florida

                           Opinion filed May 13, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2989
                        Lower Tribunal No. 02-15545C
                            ________________

                             Ernest M. Flowers,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.


      A case of Original Jurisdiction—Habeas Corpus.

      Ernest M. Flowers, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SALTER, EMAS and FERNANDEZ, JJ.

      FERNANDEZ, J.

      Flowers petitions this Court for a writ of habeas corpus. We deny the

amended petition without further comment. Because Flowers has sought relief in

this Court on numerous occasions, we order Flowers to show good cause within
forty-five (45) days why he should not be prohibited from filing further pro se

filings in this Court on his conviction and sentence imposed in case number F02-

015545c.

      On June 30, 2004, the trial court adjudicated Earnest M. Flowers guilty of

burglary with assault and battery of a person using a firearm, and four (4) counts of

attempted robbery, as a lesser-included offense to armed robbery. The trial court

sentenced Flowers to life, with fifteen (15) years mandatory, as a habitual violent

offender, life for burglary with assault or battery of a person using a firearm, and

ten (10) years, with five (5) years mandatory, for each of the four (4) attempted

burglary charges. On August 16, 2005, pursuant to a rule 3.800(b), Florida Rules

of Criminal Procedure, Flowers filed a Motion to Correct Illegal Sentence, after

which the trial court entered a “Nunc Pro Tunc” Order, modifying the sentences to

run concurrent on all counts.

      I.     Facts

      Flowers has filed at least fifteen (15) motions and various petitions in this

Court. This Court denied the petitions and motions with the exception of Flowers’

motions to withdraw or amend various pleadings. See Flowers v. State, 964 So. 2d
721 (Fla. 3d DCA 2007); Flowers v. State, 49 So. 3d 252 (Fla. 3d DCA 2010);

Flowers v. State, 103 So. 3d 165 (Fla. 3d DCA 2012); Flowers v. State, 28 So. 3d
55 (Fla. 3d DCA 2010); Flowers v. State, 2014 WL 2624980 (Fla. App. 3 Dist.).



                                         2
      Flowers first filed in this Court on July 23, 2004. He appealed his judgment

of conviction and sentence, which this Court affirmed on January 18, 2006.

Flowers v. State, 920 So. 2d 8 (Fla. 3d DCA 2006). Three years later, on May 29,

2007, he moved for post-conviction relief, pursuant to rule 3.850, Florida Rules of

Criminal Procedure. We treated the petition as an appeal and per curiam affirmed.

Flowers v. State, 964 So. 2d 721 (Fla. 3d DCA 2007). This Court denied Flowers’

motion for rehearing and rehearing en banc.

      On November 25, 2009, Flowers again moved for post-conviction relief,

pursuant to rule 3.800, Florida Rules of Criminal Procedure. This Court treated the

motion as an appeal and per curiam affirmed. Flowers v. State, 28 So. 3d 55 (Fla.

3d DCA 2010). We denied Flowers’ motion for rehearing. Less than one year

later, he again moved for relief, pursuant to rule 3.800. We treated the motion as

an appeal and per curiam affirmed. Flowers v. State, 49 So. 3d 252 (Fla. 3d DCA

2010). We denied Flowers’ motion for rehearing.

      A petition for relief followed. On March 2, 2012, Flowers filed a petition

for prohibition, which we denied. Flowers v. State, 88 So. 3d 948 (Fla. 3d DCA

2012). He thereafter moved once more for post-conviction relief, pursuant to rule

3.850. This Court per curiam affirmed his request for relief. Flowers v. State, 103
So. 3d 165 (Fla. 3d DCA 2012), and denied his motion for rehearing. Flowers




                                        3
appealed further. The Florida Supreme Court dismissed his petition. Flowers v.

State, 115 So. 3d 999 (Fla. 2013).

      Flowers filed two additional petitions in this Court. On February 3, 2014, he

filed for habeas corpus relief. We denied the petition. Flowers v. State, 2014 WL
2624980 (Fla. App. 3 Dist.). We also denied his motion for rehearing. He filed the

other habeas corpus petition, now under review, ten months later.

      II. Analysis

      It is well established that incarcerated persons must be provided with a full

panoply of procedural vehicles with which to challenge the lawfulness of their

incarceration.   State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999).          However,

successive motions that have been heard, considered, rejected, and then raised

again, are an abuse of process. Conception v. State, 944 So. 2d 1069, 1072 (Fla.

3d DCA 2006).


      This Court has the inherent authority and duty to limit abuses of the judicial

process by pro se litigants. Golden v. Buss, 60 So. 3d 461, 462 (Fla. 1st DCA

2011). This rule applies to circumstances where, as here, Flowers has filed at least

fifteen (15) motions and petitions. Additionally, he has filed pleadings for relief on

eight separate occasions. Flowers’ requests have been heard, considered, and

rejected many times. The record thus plainly supports the issuance of this Order.




                                          4
      III. Conclusion

      We therefore order Flowers to show good cause within forty-five (45) days

why he should not be prohibited from filing further pro se pleadings in this Court

concerning his conviction and sentence imposed in case number F02-015545c.

      Amended petition for writ of habeas corpus denied and order to show cause

issued.




                                        5